Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 1 of 7 PagelD 522

THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Teresa M. Gafiney.
Individually, Case No.:8:21-cv-00021-sdm
Sarah K. Sussman, CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the 42 U.S.C. 1983, 1985
Sussman Family Trust, Fifth and Fourteenth
Plaintiffs Amendments;
vs.

Florida Constitution:
Circuit Court Judges: Article I, section 9,
Chief Judge Ronald Ficarrotta, Article X, section 4
In his individual capacity and in his Fla.Stat. 817.535
official capacity; Common Law Claims
Judge Paul Huey, Trial by Jury Requested

 

in his individual capacity and

in his official capacity,

Judge Rex Barbas,

in his individual capacity and

in his official capacity,

Judge Caroline Tesche Arkin,

in her individual capacity and

in her official capacity;

Chad Chronister, in his individual and official capacity as Sheriff of
HCSO;

Jason Gardillo, in his individual capacity 2¢ iz 5h cots.

capacity as an agent/employee of HCSO;

Deputy Jonathan Carlton, individually and as an agent, employee of
HCSO;
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 2 of 7 PagelD 523

Corporal Gary Harris, individually and as an agent, employee of
HCSO;

Phillip A. Baumann, in his individual capacity, as the putative
administrator ad litem and as a Partner in Baumann/Kangas Estate
Law;

Michael Ryan Kangas, in his individual capacity and as a Partner in
Baumann/Kangas Estate Law;

Baumann/Kangas Estate Law

Hillsborough County, a Municipal Entity,

Defendants.

EXHIBIT 1
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 3 of 7 PagelD 524

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TERESA M. GAFFNEY, Individually,
SARAH K. SUSSMAN, Individually,

and as Trustee of the Sussman Family
Trust,

Plaintiffs,
Case No: 8:21-cv-00021-SDM-CPT

Vv.

CHIEF JUDGE RONALD FICARROTTA,
in his individually capacity and in his official
capacity, JUDGE PAUL HUEY, in his individual
capacity and in his official capacity, JUDGE REX
BARBAS, in his individual capacity and in his
official capacity, JUDGE CAROLINE TESCHE
ARKIN, in his individually capacity and in his
official capacity, HILLSBOROUGH COUNTY,
a Municipal Entity, and THE STATE OF FLORIDA,
DEPARTMENT OF FINANCIAL SERVICES,
DIVISION OF RISK MANAGEMENT,
Defendants.

AFFIDAVIT OF SHELDON D. McMULLEN

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

BEFORE ME, the undersigned authority, personally appeared SHELDON D.

McMULLEN, who after first being duly sworn deposes and states as follows:
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 4 of 7 PagelD 525

1. 1 am over eighteen (18) years of age. I am licensed to practice law in the
State of Florida, am an active member of the Florida Bar in good standing and have
engaged in the practice of law since 2002.

2. This Affidavit is based upon my personal knowledge of the facts stated
herein.

3. On July 13, 2020, I appeared as attorney of record for Teresa M.
Gaffney in the Case of In Re: The Estate of John J. Gaffney, deceased, Case No: 12-
CP-000221, pending in the Circuit Court of the Thirteenth Judicial Circuit, State of
Florida (hereinafter the “Probate Case”).

4. The hearing on July 13, 2020, was not just in the Probate Case, but
simultaneously at the exact same time, a hearing was held in the case of Phillip A.
Baumann, Administrator Ad Litem of the Estate of John J. Gaffney, Deceased, Case
No: 14-CA-003762, pending in the Circuit Court of the Thirteenth Judicial Circuit,
State of Florida (hereinafter the “Civil Case”).

5. The hearing on July 13, 2020 was held before the Honorable Judge
Caroline Tesche Arkin, and the matters set before her were the issues of attorneys’
fees and costs to be awarded to the Estate of John J. Gaffney as filed by the
Administrator Ad Litem for both the Probate Case and the Civil Case.

6. The Civil Case arose solely for the harassment of Teresa M. Gaffney

who is both a creditor and beneficiary of the Estate of John J. Gaffney, her father.
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 5 of 7 PagelD 526

7. At the outset, the Civil Case did not have a basis in law or fact, but due
to collusion and ex parte case fixing, the Civil Case was permitted to proceed by the
then State Court Judges who presided over the matter, namely Judge Paul Huey and
Judge Rex Barbas.

8. Michael Ryan Kangas is the attorney representing the Administrator Ad
Litem and has been representing him throughout the duration of the Civil Case, and
most recently, since approximately 2014, in the Probate Case. He testified that he is
the primary attorney in both matters.

9. During the hearing on July 13, 2020, I had the opportunity to question
as a witness Michael Ryan Kangas as to his work performed on the Civil Case and
questions related to the legal and factual basis for the Civil Case.

10. Mr. Kangas testified that there was an arrangement made that he and
firm would only get paid attorneys’ fees and costs should he be successful in the
litigation in the Civil Case. There was not a statutory basis, not a contractual basis,
and no court order allowing for the recovery of any attorneys’ fees and costs.

11. During cross examination Mr. Kangas testified that the Civil Case was
“dead on arrival” and had little to no chance of success. In addition, he testified that

he consulted with other attorneys who also had the same opinion as to the merits of

the causes of action in the Civil Case.
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 6 of 7 PagelD 527

12. Mr. Kangas hired Christopher Griffin to serve as his expert witness in
both cases. Mr. Griffin was qualified and provided testimony as an expert during the
hearing in both the Civil Case and the Probate Case.

13. Mr. Griffin testified during direct examination that in his expert opinion
no one else would accept a case like this (the Civil Case) on a contingency fee basis,
i.e., without collecting fees throughout. He further testified that the issues were not
easy and the only way to get paid was to be successful.

14. When questioned regarding the merits of the Civil Case and the
likelihood of success, Mr. Griffin reiterated the testimony of Mr. Kangas that the
Civil Case was “dead on arrival” and had very little chance of any success.

15. This fact of the Civil Case being “dead on arrival” was so important
that Judge Tesche Arkin included it her Final Judgment for Attorneys’ Fees and

Costs in the Civil Case.

16. The facts set forth herein are true and correct to the best of my

knowledge.

[Remainder of page intentionally left blank. Signature page follows.]
Case 8:21-cv-00021-CEH-CPT Document 40-2 Filed 05/13/21 Page 7 of 7 PagelD 528

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

f
SHELDON D. McMULLEN

 

eh
SWORN TO and SUBSCRIBED before me this is day of March, 2021,
by Sheldon D. McMullen, Esquire, who is personally known to me.

xy Qnibillittig, iy

S aH My
Sa ey
= - wegahtiSSlOy ge. &
FS KAye's a2, "Re
z
%

#GG 342159

* ‘ ‘< Nx
Z ee Ae dW cP “
% ws 9 2in insti yet oS
“up eBig se 3S
My T, SINE We
Haw

 
